Case 3:20-cv-00886-SPM Document 18 Filed 12/02/20 Page 1 of 4 Page ID #364



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

STATE AUTO PROPERTY &
CASUALTY INSURANCE
COMPANY,

                   Plaintiff,

v.                                          Case No. 20-CV-00886-SPM

AMERISURE INSURANCE
COMPANY, KELLER
CONSTRUCTION, INC., an Illinois
Corporation, TINDALL
CONSTRUCTION, INC., an Illinois
Corporation, DONALD FOUTCH,
and ELIZABETH FOUTCH,

                   Defendants.

                      MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Before the Court is Plaintiff State Auto Property & Casualty Insurance

Company’s (“State Auto”) Motion to Strike Answer to Complaint (Doc. 16).

Defendants Amerisure Insurance Company, Keller Construction, Inc., and Tindall

Construction, Inc. have responded in opposition to the motion (Doc. 17).

      An affirmative defense, by definition, admits the matters in the complaint but

suggests a reason why the plaintiff cannot recover. Bobbitt Victorian House, Inc., 532

F. Supp. 734, 736 (N.D. Ill. 1982). Defendants included seven affirmative defenses in

their answer to State Auto’s Complaint (Doc. 12) and State Auto asks this Court to

strike all of them. Defendants’ seven affirmative defenses are:




                                    Page 1 of 4
Case 3:20-cv-00886-SPM Document 18 Filed 12/02/20 Page 2 of 4 Page ID #365



       1. Plaintiff’s Complaint fails to state a claim for which relief can be
          granted.
       2. Plaintiff’s Complaint fails as there is no actual and justiciable
          controversy between the parties.
       3. Plaintiff’s Complaint fails as M.L. Vasquez was required by written
          contract to name Keller Construction, Inc. as an additional insured as
          Keller Construction, Inc. is one of the “other parties required of the
          contractor” to be named as an additional insured pursuant to Article
          6 of the Standard Subcontract Agreement between Tindall
          Construction Inc. and M.L. Vasquez, Inc. See Exhibit C to Plaintiff’s
          Complaint.
       4. Plaintiff’s Complaint fails as M.L. Vasquez is not a named party to
          the action and is an indispensable party to the action as Plaintiff’s
          insured.
       5. Plaintiff’s Complaint fails as Plaintiff has a duty to defend Keller. See
          Lagestee-Mudler, Inc. v. Consolidated Ins. Co., 682 F.3d 1054, 1056
          (7th Cir. 2010)
       6. Plaintiff’s Complaint fails as no liability has been entered against
          Defendants in the underlying matter and therefore there is not a
          controversy regarding whether Plaintiff must indemnify any of the
          defendants.
       7. Defendants reserve the right to raise additional affirmative defenses
          as discovery proceeds.

(Doc. 12, pp. 7-8).

       The Court may order stricken from any pleading any insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter. FED. R. CIV. P. 12(f).

Motions to strike are disfavored, however, and will generally be denied unless the

portion of the pleading at issue is clearly prejudicial and of no possible relevance to

the controversy at issue. Heller v. Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286,

1294 (7th Cir. 1989). Prejudice results, for instance, where the challenged allegation

has the effect of confusing the issues or is so lengthy and complex that it places an

undue burden on the responding party. Cumis Ins. Soc., Inc. v. Peters, 983 F.Supp.

787, 798 (N.D. Ill. 1997). The determination of whether to strike under Rule 12(f) is




                                      Page 2 of 4
Case 3:20-cv-00886-SPM Document 18 Filed 12/02/20 Page 3 of 4 Page ID #366



within the discretion of the trial court. Talbot v. Robert Matthews Distributing Co.,

961 F.2d 654, 664 (7th Cir. 1992).

      State Auto cites to the heightened pleading standard framework for

affirmative defenses and argues that five of the defenses lack sufficient detail to

provide State Auto with fair notice of the underlying facts. Essentially, State Auto

raises the issue of whether affirmative defenses must be plead to the standard set

forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal,

556 U.S. 662 (2009). This argument has not been decided by the United States Court

of Appeals for the Seventh Circuit, but has split district courts, who have discussed

the issue extensively. See e.g., Leonard v. Trustees of Indiana U., 2019 WL 3306181,

at *2 (S.D. Ind. 2019); Vita Food Products, Inc. v. Navigators Ins. Co., 2017 WL

2404981, at *9 (N.D. Ill. 2017). Markel Ins. Co. v. United Emergency Med. Services,

LLC, 2017 WL 942723, at *1 (N.D. Ind. 2017); Ford v. Psychopathic Records, Inc.,

2013 WL 3353923, at *6 (S.D. Ill. 2013).

      The Court agrees with the reasoning of the Courts that find the heightened

pleading standard in Twombly and Iqbal inapplicable to affirmative defenses.

Furthermore, while State Auto spills considerable ink arguing that many of the

defenses are not affirmative defenses, or even defenses at all, it fails to show why any

of the defects in these claimed defenses is prejudicial to its case. Defenses may or may

not be meritorious in the end, but this case is at the pleading stage and in the initial

stages of discovery. The success or failure of these defenses will be naturally fleshed

out during the discovery process itself, generally rendering motions to strike in this




                                     Page 3 of 4
Case 3:20-cv-00886-SPM Document 18 Filed 12/02/20 Page 4 of 4 Page ID #367



context unnecessary. Therefore, Plaintiff State Auto Property & Casualty Insurance

Company’s Motion to Strike Answer to Complaint is DENIED (Doc. 16).

      IT IS SO ORDERED.

      DATED:     December 2, 2020


                                            s/ Stephen P. McGlynn
                                            STEPHEN P. McGLYNN
                                            U.S. District Judge




                                   Page 4 of 4
